
	
		II
		110th CONGRESS
		1st Session
		S. 2151
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Pryor (for himself,
			 Mrs. Lincoln, Mr. Bond, Mr.
			 Cochran, and Mrs. McCaskill)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  authorize notations on flood insurance rate maps for areas protected against
		  100-year and 500-year floods by certified flood control
		  structure.
	
	
		1.Short titleThis Act may be cited as the
			 Community Protection Act of
			 2007.
		2.Notations on
			 flood insurance rate maps for areas protected against 100-year and 500-year
			 floods by certified flood control structureThe National Flood Insurance Act of 1968 is
			 amended by inserting after section 1361A (42 U.S.C. 4102a) the
			 following:
			
				1362.Notations on
				flood insurance rate maps for areas protected against 100-year and 500-year
				floods by certified flood control structure
					(a)100-year
				floodplainThe Director may
				publish, through the publication of a national flood insurance rate map, a note
				to designate areas protected against at least the 100-year flood by a certified
				flood control structure which shall read as follows: NOTE: This area is
				shown as being protected from at least the 1-percent-annual-chance flood hazard
				by levee, dike, or other structure. Overtopping or failure of any flood control
				structure is possible. Property owners are encouraged to evaluate their flood
				risk, based on full and accurate information, and to consider flood insurance
				coverage as appropriate..
					(b)500-year
				floodplainThe Director may
				publish, through the issuance of a national flood insurance rate map, a note to
				designate areas protected against at least the 500-year flood by a certified
				flood control structure which shall read as follows: NOTE: This area is
				shown as being protected from at least the 0.2-percent-annual-chance flood
				hazard by levee, dike, or other structure. Overtopping or failure of any flood
				control structure is possible. Property owners are encouraged to evaluate their
				flood risk, based on full and accurate information, and to consider flood
				insurance coverage as appropriate..
					(c)Effect of
				notesThe publication of a
				note under subsection (a) or (b) shall not be considered a requirement of
				participation in the national flood insurance
				program.
					.
		
